Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This office action is in response to Appeal Brief filed on 4/20/2021.
Claims 13, 15-23 are allowed. Claim(s) 13 is/are independent claims. Claim(s) 1-12, 14 is/are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Natalie J. Grace (65,803) on 7/21/2021.
The application has been amended as follows: 
In the Claims: 

1. – 12. (Cancelled)


providing a web application framework comprising first instructions that, when executed on first processing circuitry, communicate information to the content development platform;
providing a web application enabling part comprising second instructions that, when executed on second processing circuitry, 
communicate information to both the content management platform and the web application framework, and
alter web content generated by the content management platform;
providing, at an interface to the content management platform, an extended application programming interface (API) handler comprising third instructions that, when executed on third processing circuitry, intercept communications directed to the content management platform and redirect the communications to the web application enabling part, wherein 
the web application enabling part is configured to override a portion of default handling of requests to the content management platform;
receiving, at the extended API handler, an action from a remote computing device; 
providing, by the extended API handler to the web application enabling part, the action;
communicating, by the web application enabling part to the content management platform, information regarding the action, wherein

providing, by the web application enabling part, the action to the web application framework;
responsive to receiving the action from the web application enabling part, interfacing, by the web application framework, with the content development platform to request dynamic content generated by the content management platform, wherein
the content development platform generates, responsive to the request from the web application framework, the dynamic content; 
receiving, by the web application enabling part from the web application framework, access information for accessing the dynamic content; and
injecting, by the web application enabling part, the access information into the web content to produce integrated dynamic content for review by a remote computing device, wherein
the access information is usable by the remote computing device to access the dynamic content from the content development system, and
after the injecting, the content management platform provides the web content to the remote computing device.

14. (Cancelled) 

15. (Previously Presented) The method of claim 13, wherein: 
the access information comprises a uniform resource identifier; and


16. (Previously Presented) The method of claim 13, further comprising:
providing a state function generator, comprising fourth instructions that, when executed on fourth processing circuitry, track state changes of an interactive user interface presented via dynamic content generated by the content development platform, wherein 
the state function generator cooperates with the web application framework to track the state changes; and
responsive to the web application framework receiving the action from the web application enabling part, determining, by the state function generator, a current state of the interactive user interface presented via prior dynamic content; 
wherein interfacing with the content development platform to request the dynamic content comprises providing, to the content development platform by the web application framework, the present state.

17. (Previously Presented) The method of claim 16, further comprising providing a web application software stack, wherein 
the web application software stack comprises the web application framework and the state function generator.



19. (Original) The method of claim 13, wherein the interactive content is a Single Page Application (SPA).

20. (Previously Presented) The method of claim 13, wherein: 
the action is a login request; and
the second instructions of the web application enabling part, when executed by the second processing circuitry, supports acceptance of terms and conditions external from the content management system by 
intercepting acceptance of terms and conditions from the remote computing device, and
interfacing with an authentication engine of the content management system to authenticate user access.

21. (Previously Presented) The method of claim 13, further comprising providing a data store accessible to both the content management system and the content development system, wherein
the dynamic content presents metrics derived from a plurality of data records maintained in the data store.



23. (Previously Presented) The method of claim 13, further comprising: 
a view provider module executing upon the remote computing device and comprising fourth instructions that, when executed on fourth processing circuitry, 
translate user interactions with the remote computing device into actions including the action, and 
issue the actions to the extended API handler; 
wherein the content development system provides the view provider module to the remote computing device.


Allowable Subject Matter
Claims 13, 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments are persuasive, (see brief filed 4/20/2021, pages 9-10, 21-23). The claims have been amended to make the distinction argued by applicant clear in the claims. 
In addition, the prior art fails to disclose or suggest the combination of limitations recited in each of the independent claims and there is not an obvious reason to combine the combination of references cited as prior art that would read on the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See PTO-892: Notice of References Cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SCOTT T BADERMAN can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Email: benjamin.smith@uspto.gov